 


110 HR 699 IH: Pledge Protection Act of 2007
U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 699 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2007 
Mr. Akin (for himself, Mr. Franks of Arizona, Mr. Gingrey, Mr. Ramstad, Mr. Cole of Oklahoma, Mrs. Jo Ann Davis of Virginia, Mr. Burton of Indiana, Mr. Miller of Florida, Mr. McKeon, Mr. Norwood, Mr. McCotter, Mr. Sensenbrenner, Mr. Fossella, Mr. Tom Davis of Virginia, Mr. Goode, Mr. Hensarling, Mrs. Myrick, Ms. Ginny Brown-Waite of Florida, Mr. McHugh, Mr. Tiahrt, Mr. Radanovich, Mr. Pitts, Mr. Jordan of Ohio, Mr. Pence, Mr. Burgess, Mr. Reynolds, Mr. David Davis of Tennessee, Mr. Mario Diaz-Balart of Florida, Mr. Herger, Mr. Gary G. Miller of California, Mr. Gerlach, Mr. Lamborn, Mr. Garrett of New Jersey, Mr. Chabot, Mr. Boozman, Mr. Sali, Mr. Baker, Mr. Wilson of South Carolina, Mrs. Blackburn, Mr. Bachus, Mr. Stearns, Mrs. Capito, Mr. Barton of Texas, Mr. Saxton, Mr. Weldon of Florida, Mr. Renzi, Mr. Hunter, Mr. Rogers of Michigan, Mrs. Drake, Mr. Pearce, Mr. Latham, Mr. Davis of Kentucky, Mr. Jones of North Carolina, Mr. Kingston, Mr. Fortuño, Mr. Wamp, Mrs. Emerson, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, with respect to the jurisdiction of Federal courts over certain cases and controversies involving the Pledge of Allegiance. 
 
 
1.Short titleThis Act may be cited as the Pledge Protection Act of 2007. 
2.Limitation on jurisdiction 
(a)In GeneralChapter 99 of title 28, United States Code, is amended by adding at the end the following: 
 
1632.Limitation on jurisdiction 
(a)Except as provided in subsection (b), no court created by Act of Congress shall have any jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to hear or decide any question pertaining to the interpretation of, or the validity under the Constitution of, the Pledge of Allegiance, as defined in section 4 of title 4, or its recitation. 
(b)The limitation in subsection (a) does not apply to— 
(1)any court established by Congress under its power to make needful rules and regulations respecting the territory of the United States; or 
(2)the Superior Court of the District of Columbia or the District of Columbia Court of Appeals;. 
(b)Clerical AmendmentThe table of sections at the beginning of chapter 99 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1632. Limitation on jurisdiction.. 
3.Effective dateThis Act and the amendments made by this Act take effect on the date of the enactment of this Act and apply to any case that— 
(1)is pending on such date of enactment; or 
(2)is commenced on or after such date of enactment. 
 
